Citation Nr: 1016011	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the thoracolumbar spine. 

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1981 to 
February 2002.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied entitlement to increased ratings for a 
back disability and hearing loss.

The issues of service connection for a sleep disorder and a 
dental disorder, to include as secondary to a service-
connected back disability, and an increased rating for 
tinnitus have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  DDD is manifested, at worst, by forward flexion to 40 
degrees, without any findings of unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for DDD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claims 
in September 2007.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
statement of the case (SOC) was issued in November 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA medical 
examinations in October and November 2007 to determine the 
current severity of the Veteran's disabilities.  The Board 
finds the case is adequately developed for appellate review.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran is assigned a 40 percent rating for DDD, referred 
to as a back disability under Diagnostic Code 5237.

Under the current rating criteria, degenerative arthritis of 
the spine (designated at Diagnostic Code 5237) is rated 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Intervertebral disc syndrome 
(designated at Diagnostic Code 5243) is rated either pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 



100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)




Factual Background and Analysis

In a February 2002 RO rating decision, the Veteran was 
granted service connection for a back disability based on an 
in-service injury and an August 2001 VA examination which 
included a diagnosis of herniated nucleus pulposus prior to 
separation from service.  

During an October 2007 VA examination, the examiner noted 
that the Veteran had a history of degenerative arthritis, DDD 
of the lumbosacral spine.  The Veteran complained of chronic 
and persistent low back pain, and flare-ups with cold or damp 
weather, walking one half of a mile, standing for more than 
30 minutes, and lifting greater than 10 pounds.  He reported 
a history of radiation of pain down the posterior aspect of 
the right leg, and denied any bowel or bladder incontinence.  
The Veteran also indicated that he took over-the-counter pain 
medicines which somewhat help, had additional loss of motion 
with flare-ups, and no history of acute incapacitating low 
back pain in the last 12 months.  

Upon physical examination, the examiner noted that the 
Veteran walked with no form of cane or crutch for assistance.  
There was diffuse lumbosacral paraspinal spasm, and 
tenderness, more pronounced on the right.  There was right SI 
joint and right sacroiliac tenderness at that time, 
tenderness along the right sciatic notch, and no evidence of 
muscle atrophy.  There was markedly restricted and painful 
active and passive range of motion.  Active and passive range 
of motion findings were flexion to 50 degrees, extension to 
10 degrees, lateral bending to 10 degrees, and right and left 
lateral rotation to 12 degrees.  With repetitive movement 
against resistance, flexion decreased to 40 degrees, 
extension to five degrees, right and left lateral flexion to 
nine degrees, and right and left lateral rotation to 10 
degrees, secondary to pain.  Straight leg raising was 
positive at 30 degrees with decreased extensor hallicuis 
longus strength on the right lower extremity.  Deep tendon 
reflexes were reported to be +1 and symmetric in bilateral 
patellae, and +1 and symmetric in bilateral Achilles.  
Sensation was intact to light touch, pin prick, vibration, 
propioception and symmetric in bilateral lower extremities.  
The examiner noted that additional loss of motion during 
flare-up could not be determined since the Veteran did not 
have a flare-up at the time of the examination.  
An X-ray examination film of the spine dated in October 2007 
found lumbar vertebrae in normal alignment and curvature 
without sponylolithesis, and DDD with moderate narrowing of 
disc space and anterior bony spur at the L4-L5 level.  The 
examiner further opined that the disability caused mild 
impairment of daily occupational activity. 

In his May 2008 notice of disagreement, the Veteran reported 
radiating pain from his back to his knees, and constant 
flare-ups of back pain and spasms to the point where physical 
movement is impossible.  He stated he had difficulties with 
walking unlimited distances, driving long distances, multiple 
flights of stairs, and that his symptoms have prevented him 
from concentrating on his daily activities at both work at 
home.  The Veteran reported that he had missed a total of six 
weeks of work over the past 12 months due to pain.  He also 
indicated that he takes prescribed Motrin and over the 
counter medicine to help better bear the pain.  

After a review of the evidence of record, the Board finds 
that the Veteran's back disability does not warrant a rating 
in excess of 40 percent.  In fact, his back disability is 
currently manifested by forward flexion to 40 degrees with 
pain warranting only a 20 percent rating.  However, the Board 
will not disturb the Veteran's current disability rating of 
40 percent.  The aforementioned evidence does not reflect any 
findings that would warrant a rating in excess of 40 percent 
under the criteria of the General Rating Formula for this 
time period.  None of the competent medical evidence of 
record, including the October 2007 VA examination, shows that 
the Veteran has unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).

Although the Veteran claimed to have more than eight weeks of 
incapacitation, the provisions for evaluating intervertebral 
disc syndrome are also not for application for the Veteran's 
service-connected low back pain during this time period 
because he was not shown to have any incapacitating episodes 
that required treatment and bed rest prescribed by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
1 (2009).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
40 percent rating already compensates the Veteran for the 
extent of functional loss resulting from any such symptoms.  
In this regard, the Board notes that the October 2007 VA 
examination findings detailed that repetitive range of motion 
testing did produce loss of motion due to pain.  However, 
that loss would not equate to total unfavorable ankylosis of 
the thoracolumbar spine warranting a 50 percent disability 
rating. 

Finally, there is no evidence of associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, that would require separate 
evaluations.  For the foregoing reasons, the competent 
evidence of record does not warrant a rating in excess of 40 
percent for a back disability, and the claim must be denied.

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 40 percent must be 
denied.  The Board has considered staged ratings, under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected low back disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Although in his May 
2008 statement the Veteran indicated he has missed a total of 
eight weeks of work due to back pain, there are no objective 
findings of "marked interference" with employment.  That 
is, he has not provided any statements from his employer 
attesting to the amount of time he was absent from work due 
to his back disorder.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the thoracolumbar spine is 
denied. 


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to these matters.  Information 
concerning the VCAA was provided to the Veteran by 
correspondence dated in October 2007.  

After a review of the Veteran's claims file, the Board finds 
the November 2007 VA audiological examination was inadequate 
for rating purposes because the examiner did not consider the 
affect of the hearing impairment on the Veteran's ordinary 
activity.  See 38 C.F.R. § 4.10 (2009).

VA has revised the Disability Examination Worksheet for 
conducting audiology examinations to include measuring the 
impact of the Veteran's bilateral hearing loss disability on 
his occupational functioning.  See Martinak v. Nicholson, 21 
Vet. App. 447, 454-55 (2007).  The Secretary of Veterans 
Affairs in an internal guidance document reaffirmed the need 
for VA audiologists to describe the effects of a hearing 
disability on a claimant's occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007).  Although the Veteran reported in his December 
2008 substantive appeal that he had difficulty working due to 
his service-connected back disability, the Veteran should be 
afforded an additional VA audiology examination to include a 
discussion of the effects of his current bilateral hearing 
loss disability on his employability.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and his representative and request that 
they identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his bilateral hearing 
loss and whose records have not already 
been made a part of the claims file.  
After the Veteran has signed any 
appropriate releases, the AMC/RO should 
obtain and associate with the claims 
folder all of the Veteran's treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
should be notified of unsuccessful efforts 
to procure records in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be afforded an 
audiology examination to ascertain the 
severity of his service-connected 
bilateral hearing loss disability.  Prior 
to the examination, the claims folder must 
be made available to the examiner for a 
thorough review of the case.  A notation 
to the effect that this record review took 
place should be included in the examiner's 
report.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Audiology 
Examination, revised on October 10, 2008. 
The examination must respond to the 
instructions contained therein.  The 
examiner must include a description of the 
effects caused by the Veteran's hearing 
loss disability on any occupational 
functioning.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the AMC/RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The review should include 
consideration of all evidence submitted 
since the issuance of the November 2008 
statement of the case.  If the benefit 
sought on appeal remains denied, the AMC/RO 
must furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


